April 28, 2011 John P. Nolan Senior Assistant Chief Accountant c/o Babette Cooper United States Securities and Exchange Commission Washington, D.C. 2054 Re: Las Vegas Railway Express, Inc. Form 10Q for Fiscal Quarter Ended December 31, 2010 File No. 333-144973 Dear Mr. Nolan & Ms. Cooper: The following is in response to our telephone conversation of April 27, 2011 and your request to provide background information on the transaction of issues in Comment No.1. Below is the sequence of events regarding collateral loans with South Lake Capital LLC, The Elevation Fund LLC, The Kirby Enterprise Fund LLC, and The River Bend Fund LLC totaling $400,000.00. Narrative: The Company entered into the loan transactions on January 25, 2010 with South Lake Capital LLC et al to borrow $400,000. The loan was secured by 40 loans from the company’s loan portfolio which were not previously written off by the company and which the company still collected loan payments from the borrowers. (See attached loan file) The company defaulted on the repayment of the $400,000 notes on August 8, 2010. The lenders foreclosed on the collateral on November 23, 2010 and took possession of the 40 loans and still have possession of these loans. The notes were cancelled on this date also. All mortgage payments have been forwarded to the lenders. Foreclosure on the collateral was the sole remedy by the lenders on the debt and upon the foreclosure and transfer of the collateral to the lenders, our accountants treated the debt as income, less the expense against the debt as referenced in our response to Comment #1 in our letter of March 25, 2011. If you require further information on this issue, I would be happy to answer any questions. Sincerely, Michael A. Barron Chairman/CEO 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6715Fax: (702) 297-8311 Page1 of 3 # Count Account Number Borrower Name Payment Due Date Payment Frequency Regular Payment Maturity Date Note Rate Loan Priority Principal Balance Unpaid Charges Unpaid Interest Property Street Property City Property State Property Zip Code 01 B171700717 Ismael Rodriguez 11/01/2008 Monthly 04/01/2025 12.990% 2 1835 Schley Avenue San Antonio TX 02 B193090610 Kevin Keiser 08/01/2009 Monthly 11/12/2015 11.290% 1 37 Marsden Dr Bernhards Bay NY 03 B200521341 Josiah Britt Orleonard Britt 10/01/2009 Monthly 10/17/2008 9.359% 1 1619 Dorange Rd Branchville SC 04 B232084580 Louis Honeywell, Jr. 03/01/2010 Monthly 10/01/2028 12.650% 1 441 North Washington Street Wilkes Barre PA 05 B235625066 Louis V. Filiziani Jr. 03/01/2010 Monthly 07/01/2011 12.600% 1 8 North B Street Mahanoy City PA 06 B235776935 Aggie Dennis Jean Dennis 06/01/2010 Monthly 12/01/2011 11.250% 1 2005 Ardis Lane Scranton SC 07 B235881883 Thomas R. Grossman Mary A. Grossman 12/01/2008 Monthly 01/07/2011 11.750% 1 2331 Bammelwood #2103 Houston TX 08 B237477953 Billy Burchett 02/01/2010 Monthly 05/01/2030 11.875% 1 7611 Township Road 81 Bellville OH 09 B237537798 Harold J Schock 10/01/2009 Monthly 09/01/2030 11.000% 1 18 West Spruce Street Tamaqua PA 10 B25283994 Brenda Taylor (Kirkland) 09/01/2008 Monthly 07/23/2010 16.000% 2 1604 North Parkdale Drive Tyler TX 11 B25284273 Gene Sanders Elda Sanders 07/01/2010 Monthly 07/20/2011 16.000% 2 111 Cliett Avenue Bowling Green FL 12 B255631025 Georgia Ellis 02/01/2010 Monthly 08/09/2010 12.750% 2 Rt. 4 Box 344 B Crockett TX 13 B258387675 Willie Dr Arrington 03/01/2009 Monthly 03/04/2017 13.990% 3 4502 Evers Place Orlando FL 14 B258391396 Deborah A. Fort 06/01/2010 Monthly 07/16/2012 13.990% 2 1425 Elm Creek Lane Norcross GA 15 B258399746 Stanley C. Strather (Deceased) Estate of Gloria Strather 03/01/2010 Monthly 12/03/2016 11.990% 2 545 East 83rd Street Shreveport LA 16 B271692508 Robert and Serena Dobson, Michelle Dobson , Sabrina Smaller 01/01/2010 Monthly 02/01/2010 7.750% 1 4172 Tacoma St Philadelphia PA 17 B272257939 Jose Arriaga Estate Of Maria M. Amaro 08/01/2009 Monthly 01/01/2025 7.000% 1 3t Philadelphia PA 18 B275628904 Ada Collins Estate Bryant K. Johnson, Administrator 12/01/2009 Monthly 10/01/2011 12.990% 1 1212 W. Somerset St. Philadelphia PA 19 B282353670 Theodore Kyak Licha Kyak 12/01/2009 Monthly 05/01/2017 5.500% 1 80 Leedsville Drive Lincroft NJ 20 B285184403 Beulah G Budget Jessie J Budget 12/01/2008 Monthly 07/01/2012 11.000% 1 307 Blueberry Road Rocky Ford GA 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6715Fax: (702) 297-8311 Page2 of 3 21 B285275938 Gwendolyn Hamilton 05/01/2008 Monthly 03/01/2029 10.500% 1 1023 Sheridan Avenue Saginaw MI 22 B285621081 Anna Lee Gay 02/01/2010 Monthly 11/01/2020 10.500% 1 40 Oliver street Winchester KY 23 B285829429 Scott Woznick Theresa Woznick 11/01/2009 Monthly 12/05/2011 12.000% 1 108 1/2 Ross Belen NM 24 B285982574 Vernon Bridges 09/01/2009 Monthly 08/01/2010 10.550% 1 325 Sachel Road Hattiesburg MS 25 B287488471 Christopher D. Bertugli Marjorie S. Bertugli 10/01/2009 Monthly 06/12/2015 12.750% 1 106 Water Street Rices Landing PA 26 B295194733 Gerry Spells 04/01/2008 Monthly 01/01/2013 15.250% 1 180 Underwood Drive Woodruff SC 27 B307969918 BettyWilson 04/01/2008 Monthly 06/02/2013 12.875% 1 431 Pine Grove Road Saluda SC 28 B308501702 Velma James 05/20/2009 Monthly 09/20/2015 13.950% 1 343 West Mckinley Street Baton Rouge LA 29 B323321817 DEARIL LOONEY Susan Looney 03/08/2010 Monthly 06/08/2028 12.900% 1 1 PORTALES NM 30 B323572112 RICHARD JAMES 11/01/2010 Monthly 10/01/2034 11.250% 1 1119RICH AVENUE PRICHARD AL 31 B325010855 KAREN LABRANCHE 12/01/2009 Monthly 02/01/2018 12.500% 1 574 N. LITTLE HOPE GARYVILLE LA 32 B325528260 BRAD SURRATT CAROLINE TRACINSKI 08/01/2010 Monthly 11/01/2028 7.990% 1 3839E 50TH ST CLEVELAND OH 33 B343559630 EVELYN BROOKS 06/01/2010 Monthly 01/01/2036 9.875% 1 1 WARREN OH 34 B343592797 Sergio Rivera 04/01/2010 Monthly 04/01/2027 8.125% 1 ROSWELL NM 35 B343608825 BANKSTON D BANKS 03/01/2010 Monthly 05/01/2033 8.500% 1 1257FLAMINGO DRIVE MOUNT MORRIS MI 36 B343627445 WILLIAM FANTON 07/01/2009 Monthly 07/01/2036 11.875% 1 5453ROUTE 305 CUBA NY 37 B343627452 BRYAN P HARTLINE 04/01/2010 Monthly 06/01/2036 10.250% 1 CASSANDRA PA 38 B343630423 KAY ARNTSEN ROBERT ARNTSEN 04/01/2009 Monthly 05/01/2034 6.910% 1 6728YECKER AVE KANSAS CITY KS 39 B343630431 GERALD MARTINEZ 04/01/2010 Monthly 11/01/2034 9.500% 1 511AVENUE H DODGE CITY KS 40 B354032959 Cheryl Tooley 12/01/2009 Monthly 05/01/2032 12.000% 1 MOUNT OLIVE IL 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6715Fax: (702) 297-8311 Page3 of 3
